Exhibit 10.2
 
CONSULTING SERVICES AGREEMENT
 
CONSULTING SERVICES AGREEMENT, dated as of July 16, 2015, by and between The
Phoenix Companies, Inc., a Delaware corporation (the “Company”), and Peter A.
Hofmann (“Consultant”).
 
WHEREAS, Consultant has served as the Executive Vice President, Strategy and
Business Development of the Company since 2012; and
 
WHEREAS, Consultant has entered into the Severance Agreement and Release dated
July 2, 2015 (the “Severance Agreement”) pursuant to which his employment with
the Company was terminated on July 15, 2015 (the “Termination Date”); and
 
WHEREAS, the Company wishes to have Consultant provide services with regard to
business strategy for a limited transition period; and
 
WHEREAS, Consultant is willing to serve in a non-employee capacity as a
consultant to the Company upon the terms and conditions set forth below.
 
NOW, THEREFORE, in consideration of their mutual promises, the Company and
Consultant agree as follows:
 
1. Consulting Services. During the period beginning on the day after the
Termination Date and continuing until the earliest of December 31, 2015, a
mutual agreement of the Company and Consultant to terminate the consulting
relationship, a unilateral decision by either the Company or Consultant to
terminate the consulting relationship, or Consultant commencing employment with
a competitor (the “Consulting Period”), Consultant shall personally provide to
the Chief Executive Officer of the Company (“CEO”), or employees designated by
the CEO, such consulting services as either the CEO or employees designated may
reasonably request from time to time. Such consulting services shall be with
regard to business strategy.  All consulting services to be provided by
Consultant to the Company under this Agreement, and any fees to be earned by
Consultant for consulting services under this Agreement, are entirely unrelated
to the cooperation of Consultant in other legal matters provided for in the
Severance Agreement.  The Company and Consultant shall agree with respect to
each matter undertaken by Consultant for the Company, whether the assignment is
under the Severance Agreement or this Agreement.  Compensation to Consultant for
services for a particular matter of the Company shall be compensated under only
one agreement and without duplication.  By way of clarification only, any and
all services of Consultant that are described in Section 8(c) of the Severance
Agreement are not covered by this Agreement, and no payment for such services
shall be made hereunder for such services.
 
2. Time, Location and Maximum Commitment. The Company and Consultant shall
mutually agree on the time and location at which he shall perform consulting
services hereunder, subject to the right of the Company to reasonably request by
advance written notice to Consultant that such services be performed at a
specific time and at a specific location. The Consultant shall honor any such
request unless he has a conflicting business or personal commitment that would
preclude him from performing such services at the time and/or place requested by
the Company, and in such circumstances the parties shall make reasonable efforts
to arrange a mutually satisfactory alternative. The Company shall use its
reasonable best efforts not to require the performance of consulting services in
any manner that unreasonably interferes with any other business or pre-scheduled
personal activity of Consultant. It is not intended and in no event shall
Consultant be required to perform services for the Company hereunder at a level
that would require Consultant to devote to such services twenty percent (20%) or
more of the average level of bona fide services performed by Consultant while an
employee of the Company over the 36 month period immediately preceding the
Termination Date (the “Maximum Commitment”). The Company and Consultant
acknowledge that they have established the Maximum Commitment so that Consultant
will have incurred a separation from service as of the Termination Date pursuant
to, and in accordance with the regulations promulgated under, Section 409A of
the Internal Revenue Code of 1986, as amended (“Section 409A”), and will act
accordingly, although no warranty as to that determination is made by the
Company.
 
3. Status. Consultant shall not, by virtue of the consulting services provided
hereunder, be considered to be an officer or employee of the Company or any of
its affiliates, and shall not have the power or authority to contract in the
name of or bind the Company. Nothing contained in this Agreement shall be deemed
to create any joint venture, partnership, agency or employment relationship
between the Company and Consultant, nor shall either the Company or Consultant
have the right, power or authority to incur any liability on behalf of the
other. As an independent contractor, Consultant may perform services for others,
except as may be otherwise be prohibited under the Severance Agreement.
Consultant understands and agrees that at all times he shall be treated as an
independent contractor and shall be fully responsible for the payment of all
taxes with respect to all amounts paid to him hereunder (and agrees to timely
file all required tax returns and to timely pay all required tax amounts
accordingly).  Consultant understands and agrees that he shall not, by reason of
the services performed hereunder, be entitled to participate in any employee
benefit plan or fringe benefit or perquisite program made available to any
employee or officer of the Company. Nothing in this Agreement shall be construed
to limit the rights of Consultant to receive any benefits or compensation
otherwise payable to Consultant in respect of his prior services as an officer
and employee of the Company under the express terms and conditions of any
agreement between him and the Company or the applicable terms and conditions of
any employee benefit plan, program or arrangement.
 
4. Consulting Fees. In respect of the services to be performed hereunder, the
Company shall pay Consultant at an hourly rate of five hundred dollars
($500.00).  All payments due hereunder shall be paid in arrears, within thirty
(30) days of the Company’s receipt of a complete invoice.  Invoices shall be
provided to the Company by the Consultant on a weekly basis, within seven (7)
days of the end of the referenced period of time.
 
5. Expenses. The Company shall also pay or reimburse Consultant for such
reasonable expenses incurred by Consultant in the course or on account of
rendering consulting services including any necessary travel time and expenses,
including, but not limited to overnight lodging.  Any expense in excess of five
hundred dollars ($500.00) must be preapproved by the Company.
 
 
1

--------------------------------------------------------------------------------

 
6. Confidential Information. Consultant understands and agrees that in the
course of his services hereunder he will acquire and/or have access to
confidential information, trade secrets, proprietary data and/or non-public
information concerning the business, professional and/or personal affairs,
activities and operations of the Company, the Company’s subsidiaries and
affiliates and/or the officers, employees and/or representatives of any of them
(collectively, the “PNX Companies”) and the PNX Companies’ plans, methods of
doing business and practices and procedures, as well as confidential information
disclosed to PNX Companies from time to time by third parties, any or all of
which shall be referred to herein as the “Confidential Information.” Without the
prior written consent of a duly authorized officer of the Company, and except to
the extent required in connection with the performance of his duties hereunder,
by an order of a court having competent jurisdiction or under subpoena from an
appropriate government agency, Consultant shall not disclose any Confidential
Information to any third person, unless such Confidential Information has been
previously disclosed to the public by the PNX Companies or has become public
knowledge other than by Consultant’s breach of this Agreement or any other
agreement with the Company by which he may be bound. The Consultant’s duties and
obligations under this paragraph 7 are in addition to, and not intended to
supersede, limit, amend or otherwise modify any existing covenant made by
Consultant in favor of the Company in connection with, as a condition of, or
pursuant to the terms of any agreement entered during (or following) the term
of, his employment with the Company, whether pertaining to the preservation of
confidential information or otherwise.
 
Nothing contained in this Agreement is intended to nor shall it limit or
prohibit Consultant, or waive any right on his part, to initiate or engage in
communication with, respond to any inquiry from, or otherwise provide
information to, any federal or state regulatory, self-regulatory, or enforcement
agency or authority regarding possible violations of federal law or regulation
including under the whistleblower provisions of federal law or regulation.
 
7. Intellectual Property. Consultant agrees that all intellectual property,
including, but not limited to, all ideas and concepts contained in computer
programs and software, documentation or other literature or illustrations that
are conceived, developed, written, or contributed by Consultant during the
Consulting Period, either individually or in collaboration with others, that
relate to, and are part of, the services provided by Consultant hereunder, shall
belong to and be the sole property of the Company. Consultant further agrees
that all rights in all works prepared or performed by Consultant pursuant to
this Agreement shall belong exclusively to the Company and shall constitute
“works made for hire” for purposes of copyright law. The Consultant hereby
assigns to the Company his entire right, title and interest in any invention or
idea, patentable or not, conceived, discovered or made by him during the
Consulting Period (whether alone or with others and whether or not on the
Company’s premises) covered by the foregoing.
 
The provisions of this Section shall not be construed to assign to the Company
any of Consultant’s rights in any work, concept, invention or idea for which no
equipment, supplies, facilities, or trade secret information of the Company was
used, that was developed entirely on Consultant’s own time, and that does not
relate at the time of conception or reduction to practice of the invention to
the Company’s business or to the Company’s actual or demonstrably anticipated
research or development; or does not result from any work performed by
Consultant for the Company.
 
8. Indemnification. The Company shall provide indemnification rights to
Consultant consistent with its bylaws and applicable law for acts performed in
good faith and within the scope of Consultant’s services for the Company
throughout the Consulting Period.
 
9. Miscellaneous. This Agreement is for the personal services of Consultant and
may not be subcontracted or assigned by Consultant in any fashion, whether by
operation of law, or by conveyance of any type, without the prior written
consent of the Company, which consent the Company may withhold in its sole
discretion. Without the written consent of Consultant, the Company may not
assign all or any portion of this Agreement at any time to any of its affiliates
or to any other person. This Agreement may only be amended by a written
instrument signed by the Company and Consultant. No waiver of any provision of
this Agreement shall be effective unless contained in writing executed by the
party against whom enforcement is sought. A waiver of any specific term shall
not be deemed to constitute a waiver of any other term of this Agreement, or be
deemed to constitute or imply a waiver of the same term on any other occasion.
Except as otherwise expressly provided hereunder, this Agreement shall
constitute the entire agreement between the Company and Consultant with respect
to the provision of consulting services by the Consultant to the Company. This
Agreement may be executed in counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.
 
10. Governing Law. This Agreement shall be construed, interpreted and governed
by the laws of Connecticut, without reference to the principles of conflicts of
law, except to the extent that federal law applies.  This Agreement, and all
payments due hereunder, are intended to be compliant with, or exempt from, the
provisions and requirements of Section 409A.
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day first
written above.
 

 
THE PHOENIX COMPANIES, INC.
           
By:
/s/ Jody A. Beresin  7/2/2015      
Jody A. Beresin
     
Executive Vice President and Chief Administrative Officer
           
PETER A. HOFMANN
              /s/ Peter A. Hofmann      
7/2/2015
         

 
 
3

--------------------------------------------------------------------------------